DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure filed August 1, 2019 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
The restriction and election requirement set forth in the Office action mailed December 7, 2020 has been withdrawn in part so as to rejoin the elected invention and the subject matter to which the following claims are drawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jasmine M. Whyte on April 19, 2021.

The application has been amended as follows: 
 
	In the claims:

	Claims 46-53 added by the amendment filed May 30, 2019 have been renumbered as claims 43-52, respectively.1

	The following set of claims has replaced the prior set of claims:
1-19.	(Canceled)
20.	(Currently Amended) A method of treating a gynecological or a peritoneal cancer, the method comprising administering to a subject having a gynecological or a peritoneal cancer an effective amount of a composition comprising a pharmaceutically acceptable carrier, an adjuvant, and a mixture of at least one major histocompatibility complex (MHC) class I peptide epitope of 8-10 amino acids in length derived from a mesothelin antigen variant having an amino acid sequence selected from the group consisting of: SEQ ID NOs: 19-25 and at least one MHC class I peptide epitope of 8-10 amino acids in length derived from each of at least six different antigens or variants thereof selected from the group consisting of:
a mesothelin antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs: 15-18;
an NY-ESO-1 antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NO: 26 and SEQ ID NO: 27;
an FBP antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NO: 28 and SEQ ID NO: 29;
a HER-2/neu antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs: 30-48;
an IL-13 receptor 2 antigen, wherein the MHC class I peptide epitope has an amino acid sequence of SEQ ID NO: 49;
a MAGE-A1 antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs: 50-55;
an EphA2 antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs: 56-68;
a p53 antigen or variant thereof, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs:69-80;
a k-Ras antigen or variant thereof, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs:81-86;
an Ep-CAM antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs:87-91;
a MUC1 antigen or variant thereof, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NO:92 and SEQ ID NO:93;
a survivin antigen or variant thereof, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs:94-98;
an hTERT antigen or variant thereof, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs:99-104; and
a WT1 antigen, wherein the MHC class I peptide epitope has an amino acid sequence selected from the group consisting of SEQ ID NOs: 105-109, 
wherein said gynecological or said peritoneal cancer expresses at least one of mesothelin, NY-ESO-1, FBP, HER-2/neu, IL-13 receptor 2, MAGE-A1, EphA2, p53, k-Ras, Ep-CAM, MUC1, survivin, hTERT, and WT1.  
21.	(Previously Presented) The method of claim 20, wherein the gynecological cancer is an epithelial ovarian cancer or a fallopian tube cancer.
22.	(Previously Presented) The method of claim 20, wherein the peritoneal cancer is a primary peritoneal cancer.
23.	(Currently Amended) The method of claim 20, further comprising administering a chemotherapeutic agent to the subject prior to, at 
24.	(Currently Amended) The method of claim 23, wherein is administered to the subject 1 day prior to or subsequent to administering the composition to the subject.
25.	(Previously Presented) The method of claim 23, wherein the chemotherapeutic agent is cyclophosphamide.
26-42. (Canceled)
43.	(Currently Amended) The method of claim 20, wherein the subject is an HLA-A2+ human. 

49.	(Previously Presented) The method of claim 20, wherein the composition further comprises at least one MHC class II peptide epitope.
50.	(Canceled)
51.	(Canceled)
52.	(Currently Amended) The method of claim 20, wherein the composition further comprises any one of dextrose, dimethyl 
53.	(Canceled)
54.	(New) The method of claim 20, wherein the composition comprises at least one MHC class I peptide epitope of 8-10 amino acids in length derived from a mesothelin antigen, an NY-ESO-1 antigen, an FBP antigen, a HER-2/neu antigen, an IL-13 receptor 2 antigen, a MAGE-A1 antigen, and an EphA2 antigen.
55.	(New) The method of claim 20, wherein the composition comprises:
the MHC class I peptide epitope derived from an NY-ESO-1 antigen having the amino acid sequence of SEQ ID NO: 26;
the MHC class I peptide epitope derived from an FBP antigen having the amino acid sequence of SEQ ID NO: 28;
the MHC class I peptide epitope derived from a HER-2/neu antigen having the amino acid sequence of SEQ ID NO: 40;
the MHC class I peptide epitope derived from a IL-13 receptor 2 antigen having the amino acid sequence of SEQ ID NO: 49;
the MHC class I peptide epitope derived from a MAGE-A1 antigen having the amino acid sequence of SEQ ID NO: 55; and

56.	 (New) The method of claim 20, wherein each of the MHC class I peptide epitopes is present in the composition at a concentration between about 10 g/ml and about 20 g/ml.
57.	(New) The method of claim 20, wherein each of the MHC class I peptide epitopes is present in the composition at a concentration of 20 g/ml.
58.	(New) The method of claim 20, wherein each of the MHC class I peptide epitopes is present in the composition at a concentration of 2 g/ml.
59.	(New) The method of claim 20, wherein each of the MHC class I peptide epitopes is pegylated. 
60.	(New)	The method of claim 20, wherein the composition comprises at least eight epitopes derived from each of eight of said different antigens or variants thereof.
61.	(New)	The method of claim 20, wherein the composition comprises at least seven of said MHC class I peptide epitopes derived from each of said mesothelin antigen, said NY-ESO-1 antigen, said FBP antigen, said HER-2/neu antigen, said IL-13 receptor 2 antigen, said MAGE-A1 antigen, and said EphA2 antigen. 
62.	(New) The method of claim 55, wherein the composition comprises the MHC class I peptide epitope derived from an mesothelin antigen having the amino acid sequence of SEQ ID NO: 15 or SEQ ID NO: 17.
Claims 20-25, 43, 49, 52, and 54-62 have been renumbered as claims 1-18, respectively.



Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: 
Support for the amendment to the claims is found throughout the specification, including the claims, as originally filed (see, e.g., the disclosures in paragraphs [0007], [0101], [0109], [0113], [0120], and [0191] of the corresponding published application2 and Table 3, beginning at page 23 of the specification).
The claims are drawn to a method of treating a gynecological or a peritoneal cancer in a subject, the method comprising administering to the subject a composition comprising peptides consisting of an amino acid sequence of 8-10 amino acids in length comprising an amino acid sequence selected from the group consisting of: SEQ ID NOs: 19-25.  These amino acid sequences are the amino acid sequences of non-naturally occurring variants of peptide epitopes of mesothelin (e.g., a peptide comprising SEQ ID NO: 19 comprises an amino acid sequence derived from a peptide epitope of mesothelin in which naturally occurring amino acid residues at positions 548 (leucine) and 554 (glutamic acid) of human mesothelin have been replaced by methionine and leucine, respectively).  The prior art does not teach or fairly suggest any of these peptides or combinations thereof.  Accordingly the prior art does not teach or fairly suggest any of the compositions that are comprised of these peptides or the method comprising administering these compositions to a subject in order to treat a gynecological or a peritoneal cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20-25, 43, 49, 52, and 54-62 have been allowed.

Claims 20-25, 43, 49, 52, and 54-62 have been renumbered as claims 1-18, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chianese-Bullock et al. (J. Immunother. 2008; 31: 420–430) teaches a multipeptide vaccine for use in treating ovarian cancer.
Pilla et al. (Expert Opin. Biol. Ther. 2009 Aug; 9 (8): 1043-55) reviews mutipeptide vaccination for the treatment of cancer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
April 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims must be numbered consecutively.  The prior set of claims consisted of 42 claims; therefore the first of the added claims should have been numbered as claim 43.
        2 U.S. Patent Application Publication No. 20190275127-A1.